DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 06/20/2019, claims 1-24 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/447,019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sriram (US2017/0083860)(filed in IDS 08/19/2019).
Regarding claim 1, Sriram discloses A system comprising: memory storing a digital ledger comprising a list of identifiers for a plurality of physical items, wherein each physical item corresponds to a different respective identifier, wherein each identifier is linked in the digital ledger to a public key of an owner of the corresponding physical item, and wherein the list of identifiers and linked public keys are distributed among a plurality of blocks sequentially connected to one another in the digital ledger[¶¶6-8, a system for tracking end-to-end provenance of labeled goods despite re-unitization, repackaging, or transformation of the goods.  The system can track provenance of such items (equated to physical items).  The system can mint cryptographic codes.  Each cryptographic code can include a private key to serve as a label for goods in the supply network and a public key that serves to identify a cryptographic address in a distributed consensus network.  The distributed consensus network can maintain a cryptographically verifiable record chain in one or more multiple computing nodes…system can track transference of ownership of a package (e.g., a physical or virtual good or composition of goods) in the supply network by minting the cryptographic codes and distributing the cryptographic codes to entities within the supply network.  An entity can request to publish a cryptographically verifiable record, which establishes ownership of a package by the entity, into the distributed consensus network], and [¶27-28, When the first company prepares to deliver the first quantity of goods to its various customers, the first computing device can request a proof of provenance code (hereinafter a "popcode") (Equated to identifier) label from the provenance management system or an agent thereof… The provenance management system can store a public popcode key corresponding to the private popcode key in its trusted storage such that it can verify the signature made by the private popcode key (e.g., hence establishing a proof-of-possession)… For example, a popcode label can be a 32 bits barcode, such as a two-dimensional barcode(equated to lable affixed…The logistic transaction can define a destination address (e.g., an identity address or a popcode address) of where the items are assigned], and[ ¶41, disclosing the SKU when it moves down the supply chain through different nodes], and [Abstract]; and
 and one or more processors configured to: receive a message indicating a transaction of a physical item from a first user to a second user, wherein the message is cryptographically signed by a private key of the first user and includes information regarding the transaction and the corresponding identifier of the physical item derived from scanning a label affixed to the physical item [¶27,  When the first company prepares to deliver the first quantity of goods to its various customers, the first computing device can request a proof of provenance code (hereinafter a "popcode") label from the provenance management system or an agent thereof.  The popcode label encodes a private popcode key used to cryptographically sign a logistic transaction record equated to message).  The provenance management system can store a public popcode key corresponding to the private popcode key in its trusted storage such that it can verify the signature made by the private popcode key (e.g., hence establishing a proof-of-possession)… For example, a popcode label can be a 32 bits barcode, such as a two-dimensional barcode (equated to lable affixed…], and [¶28, the provenance management system can maintain the public ledger database by interfacing with a distributed consensus system comprising multiple delegation nodes (e.g., computing devices).  For example, the public ledger database can be maintained in a distributed manner as a block chain.  The block chain keeps track of all confirmed logistic transactions that occur within the logistics platform maintained by the provenance management system.  A logistic transaction is an inventory record of quantified goods that occurs within a company or between companies], and [¶32, … (e.g., a participant device 106A and a participant device 106B, collectively as the "participant devices 106")…]; and
verify authenticity of the message; and upon verifying the authenticity of the message, incorporate the information regarding the transaction in the digital ledger [¶29, in 
Regarding claim 2, Sriram discloses, wherein the one or more processors are further configured to: receive a query regarding a physical item [¶6, a system for tracking end-to-end provenance of labeled goods despite re-unitization, repackaging, or transformation of the goods.  The system can track provenance of such items…]; and 
 	wherein the query includes: the corresponding identifier of the physical item derived from scanning the label affixed to the physical item [¶27, a popcode label can be a 32 bits barcode, such as a two-dimensional barcode]; and
and a public key of a queried user [¶25,  Provenance refers to an authentic identity of the origin of a quantity of goods.  Provenance tracking can be enabled by a computer system (e.g., one or more computer servers or other computing devices), hereinafter refers to as the "provenance management system." The provenance management system can maintain one or more profiles of one or more participant entities that participate in its a logistic platform.  Each profile can include at least a public identity key (e.g., a public key for asymmetric cryptography) corresponding to a participant entity.  The public identity key is used to verify a cryptographic signature made by the participant entity], and [¶36, the identity provider system 110 is part of the provenance management system 102.  In some embodiments, the provenance management system 102 is part of the identity provider system 110.  The provenance management system 102 can receive and register a public identity key from a participant device when the participant entity's identity is authenticated.  The public identity key can be used to verify cryptographic signatures made using a private identity key known only by agents of the participant entity.  In 
 and in response to the query: determine from the digital ledger whether or not the queried user is owner of the physical item; and transmit a confirmation whether or not the queried user is owner of the physical item [¶¶27-30, The provenance management system can store a public popcode key corresponding to the private popcode key in its trusted storage such that it can verify the signature made by the private popcode key (e.g., hence establishing a proof-of-possession)… The method described enables the block chain to keep track of multiple logistic transactions.  Any consumer or company can access the block chain to verify the provenance associated with a set of items by access the block chain. For example, a popcode label consistent with the logistics platform can be scanned to check against the public ledger database represented by the block chain].
Regarding claims 3 and 12, Sriram discloses wherein to verify authenticity of the message; the one or more processors are configured to: verify a cryptographic signature of the first user using a public key of the first user; and verify that the physical item either is new or is owned by the first user [¶¶27-30, The provenance management system can store a public popcode key corresponding to the private popcode key in its trusted storage such that it can verify the signature made by the private popcode key (e.g., hence establishing a proof-of-possession)].
Regarding claims 4 and 13, Sriram discloses wherein to verify that the physical item is new, the one or more processors are configured to determine from the digital ledger whether or not the corresponding identifier of the physical item is included in the digital ledger, wherein if the corresponding identifier of the physical item is not included in the digital ledger, then the physical item is determined to be new[¶26, When a first company manufactures a first quantity of goods, a first computing device controlled by the first company can report the ownership of the first quantity of goods via a logistic transaction record to a public ledger database.  The public ledger database can store logistic transaction records in a distributed manner The first computing device can report the logistic transaction record to the public ledger database via the provenance management system.  The first computing device can cryptographically sign this logistic transaction with its private cryptographic key].
Regarding claims 5 and 14, Sriram discloses wherein if the physical item is included in the digital ledger, the one or more processors are configured to determine whether the public key linked to the identifier in the digital ledger matches the public key of the first user, wherein if the public key linked to the identifier in the digital ledger matches the public key of the first user, then the physical item is determined to be owned by the first user [¶¶27-30]
Regarding claims 6 and 15, Sriram discloses wherein the information regarding the transaction includes a public key of the second user, and wherein to include the message in the digital ledger, the one or more processors are configured to link the corresponding identifier of the physical item to the public key of the second user [¶¶27-30].
Regarding claims 7 and 16, Sriram discloses, wherein the information regarding the transaction further includes a timestamp indicating a time of the transaction [¶42, the agent application 108 can facilitate the participant devices 106 to report records of logistic transactions.  The logistic transactions can include address information (e.g., source and destination addresses),  timestamp of the reporting].
Regarding claims 8 and 17, Sriram discloses wherein the digital ledger is stored among a plurality of peer nodes in a distributed network, and wherein to include the message in the digital ledger, the one or more processors are configured to broadcast the message to peer nodes of the distributed network [¶38, the public ledger database can be implemented by a distributed consensus system 114.  The distributed consensus system 114 can be implemented by one or more delegation nodes (e.g., a delegation node 114A and a delegation node 114B)…].
Regarding claim 9, Sriram discloses wherein the label affixed to the physical item is a bar code [¶27, for example, a popcode label can be a 32 bits barcode, such as a two-dimensional barcode (equated to lable affixed…].
Regarding claims 10 and 18, Sriram discloses wherein the memory and the one or more processors are communicatively coupled over a distributed computing network [see FIGS. 1, 11, ¶38, the public ledger database can be implemented by a distributed consensus system 114.  The distributed consensus system 114 can be implemented by one or more delegation nodes (e.g., a delegation node 114A and a delegation node 114B)…].
11. Regarding claim 11, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 19, Sriram discloses a method for verifying authenticity and ownership of a physical item using a digital ledger comprising a list of identifiers for a plurality of physical items, wherein each physical item corresponds to a different respective identifier, wherein each identifier is linked in the digital ledger to a public key of an owner of the corresponding physical item, and wherein the list of identifiers and linked public keys are distributed among a plurality of blocks sequentially connected to one another in the digital ledger, comprising[¶¶6-8, a system for tracking end-to-end provenance of labeled goods despite re-unitization, repackaging, or transformation of the goods.  The system can track provenance of such items(equated to physical items).  The system can mint cryptographic codes.  Each cryptographic code can include a private key to serve as a label for goods in the supply network and a public key that serves to identify a cryptographic address in a distributed consensus network.  The distributed consensus network can maintain a cryptographically verifiable record chain in one or more multiple computing nodes…system can track transference of ownership of a package (e.g., a physical or virtual good or composition of goods) in the supply network by minting the cryptographic codes and distributing the cryptographic codes to entities within the supply network.  An entity can request to publish a cryptographically verifiable record, which establishes ownership of a package by the entity, into the distributed consensus network], and[ ¶27-28, When the first company prepares to deliver the first quantity of goods to its various customers, the first computing device can request a proof of provenance code (hereinafter a "popcode") (Equated to identifier) label from the provenance management system or an agent thereof…The logistic transaction can define a destination address (e.g., an identity address or a popcode address) of where the items are assigned], and[ ¶41, disclosing the SKU when it moves down the supply chain through different nodes]; and
 receiving, by one or more processors, a query regarding the physical item, wherein the query includes: the corresponding identifier of the physical item derived from scanning a label affixed to the physical item [¶27, a popcode label can be a 32 bits barcode, such as a two-dimensional barcode]; and
and a public key of a purported owner of the physical item; and in response to the query: determining, by the one or more processors, whether the public key is currently linked to the corresponding identifier of the physical item in the digital ledger [¶25,  Provenance refers to an authentic identity of the origin of a quantity of goods.  Provenance tracking can be enabled by a computer system (e.g., one or more computer servers or other computing devices), hereinafter refers to as the "provenance management system." The provenance management system can maintain one or more profiles of one or more participant entities that participate in its a logistic platform.  Each profile can include at least a public identity key (e.g., a public key for asymmetric cryptography) corresponding to a participant entity.  The public identity key is used to verify a cryptographic signature made by the participant entity], and [¶36, the identity provider system 110 is part of the provenance management system 102.  In some embodiments, the provenance management system 102 is part of the identity provider system 110.  The provenance management system 102 can receive and register a public identity key from a participant device when the participant entity's identity is authenticated.  The public identity key can be used to verify cryptographic signatures made using a private identity key known only by agents of the participant entity.  In some embodiments, the provenance management system 102 can register an identity address associated with the public identity key], and [¶44, the participant devices 106 can generate the identity key pairs (e.g., a public identity key and a private identity) when registering with the provenance management system 102 or the identity provider system 110…]; and
  and if the public key is currently linked to the corresponding identifier of the physical item, transmitting, by the one or more processors, a message confirming that the physical item is authentic and is owned by the purported owner [¶¶27-30, The provenance 
Regarding claim 20, Sriram discloses, wherein if the public key is not currently linked to the corresponding identifier of the physical item, transmitting, by the one or more processors, a message indicating that the physical item is not owned by the purported owner [¶7, the disclosed system can track transference of ownership of a package (e.g., a physical or virtual good or composition of goods) in the supply network by minting the cryptographic codes and distributing the cryptographic codes to entities within the supply network.  An entity can request to publish a cryptographically verifiable record, which establishes ownership of a package by the entity, into the distributed consensus network].
Regarding claim 21, Sriram discloses, wherein if the corresponding identifier of the physical item is not present in the digital ledger, transmitting, by the one or more processors, a message indicating that the physical item is not authentic[ ¶27-28, When the first company prepares to deliver the first quantity of goods to its various customers, the first computing device can request a proof of provenance code (hereinafter a "popcode") (Equated to identifier) label from the provenance management system or an agent thereof…The logistic transaction can define a destination address (e.g., an identity address or a popcode address) of 
Regarding claim 22, this claim is interpreted and rejected for the same rational set forth in claims 1, 11, and 19.
Regarding claim 23, Sriram discloses, wherein the message is transmitted using a remote procedure call [¶8, the disclosed system also advantageously enables an entity to request to publish a cryptographically verifiable record that tracks unitization of a package.  In some cases, the cryptographically verifiable record can simultaneously establish a transfer of ownership.  In various embodiments, the disclosed system facilitates publishing of cryptographically verifiable records (response) that track various divisions, composition, and mixing of one or more source packages into one or more destination packages in the distributed consensus network.
Regarding claim 24, Sriram discloses, wherein scanning the label affixed to the physical item is performed using a scanning device connectable to the network [¶48, in some embodiments, the agent application 108 can access scanner components (e.g., a scanner component 116A and a scanner component 116B, collectively as the "scanner components 116") of the participant devices 106.  The scanner components 116 can be used to read and/or decode the private popcode keys from the popcode labels.  For example, a scanner component can be a camera capable of scanning a barcode (e.g., a one-dimensional or a two-dimensional barcode) on a popcode label.  For another example, a scanner component can be a radiofrequency identification (RFID) reader capable of scanning an RFID tag in a popcode label].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feeney (2016/0098723) [read the whole document, block-chain verification of goods].
Chow (US2017/0048216) [read the whole document,  document tracking on a distributed ledger].
Toohey(US2019/0114584)[information system for item verification, ¶¶72-73].
Liu(US2018/0174097)[ tracking shipments with a local and remote block chain, ¶¶19,27].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497